Citation Nr: 1119030	
Decision Date: 05/17/11    Archive Date: 05/26/11

DOCKET NO.  04-00 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1953 to March 1979.  The Veteran died in December 2001.  The appellant is the surviving spouse of the Veteran, and is seeking entitlement to service connection for the cause of the Veteran's death.  

This matter comes to the Board of Veterans' Appeals (Board) from a November 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied entitlement to service connection for cause of death.  

In May 2005, July 2007, and December 2009, the Board remanded the appellant's current claim for further development.  The requested action was taken, and the claim is returned to the Board for adjudication.  

The appellant testified at a Board hearing at the RO before the undersigned Veteran's Law Judge in February 2005.  The transcript is of record.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the appellant's appeal has been obtained.

2.  The Veteran's death was not caused by an injury or disease incurred during service.

3.  The Veteran's death was not caused by exposure to herbicides, including Agent Orange, during service.  


CONCLUSION OF LAW

The Veteran's death was not caused by a disease or injury incurred in or as a consequence of active service, nor is it presumed to have been caused by an event experienced during service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311, 3.312 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise an appellant of the evidence necessary to substantiate her claim for benefits and that VA shall make reasonable efforts to assist an appellant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  

In letters dated in September 2002, June 2003, August 2007, and February 2010, VA notified the appellant of the information and evidence needed to substantiate and complete her claim of service connection for the cause of the Veteran's death, including what part of that evidence she was to provide and what part VA would attempt to obtain for her.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The letters also generally advised the appellant to submit any additional information in support of her claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional notice, as is required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), and Hupp v Nicholson, 21 Vet. App. 342 (2007) was provided in the August 2007 letter.  As such, the Board finds that VA met its duty to notify the appellant of her rights and responsibilities under the VCAA.

With respect to the timing of the notice, the Board points out that the United States Court of Appeals for Veterans Claims (Court) held in Pelegrini that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  In this case, the VCAA notice given prior to the appealed AOJ decision was inadequate.  The Court specifically stated in Pelegrini, however, that it was not requiring the voiding or nullification of any AOJ action or decision if adequate notice was not given prior to the appealed decision, only finding that appellants are entitled to VCAA-content-complying notice.  Thus, the timing of the notice in this matter does not nullify the rating action upon which this appeal is based.  Because proper notice was provided in August 2007, and Supplemental Statements of the Case were issued subsequent to that notice, the Board finds that notice is pre-decisional as per Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.  

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the appellant in obtaining evidence, and by affording her the opportunity to give testimony before an RO hearing officer and/or the Board.  In February 2005, the appellant appeared for a Travel Board hearing at the St. Petersburg RO.  

VA is not required to send the claims file for a records review for a clinical opinion because the evidence does not meet the criteria set forth in 38 C.F.R. § 3.159(c)(4).  Specifically, there is no credible evidence of an event, injury, or disease in service upon which the Veteran's fatal disability may be based.  As such, the Board will not remand this case for a records review/medical examination.  

Subsequently and pursuant to May 2005, July 2007, and December 2009 Board remands, the RO made an additional attempts to obtain the Veteran's post-service treatment records from Tyndall AFB.  The most recent response from the National Personnel Records Center (NPRC) noted that all service treatment records (STRs) were already sent to VA.  The Board is cognizant that this explanation is not accurate, as the request was made for post-service treatment records, and the response said that all service treatment records were already sent.  The Board finds, however, that although NPRC provided an inaccurate description of those records, there is no indication that their finding that they do not have records pertaining to the Veteran was inaccurate.  That is, NPRC was provided the Veteran's correct name, social security number, and dates of post-service treatment, and no records were located.  In view of the multiple unsuccessful attempts to obtain the claimed records, further efforts to obtain these records would be futile.  See 38 C.F.R. § 3.159(c)(2).  Additionally, the Board recognizes that the appellant was not specifically requested to provide any copies she may have of these missing 1979-2001 treatment records from Tyndall AFB, but notes, however, that upon the numerous remands she was aware that VA was unable to secure these records, and VCAA letters explained that the appellant was responsible for showing the Veteran's death was related to the Veteran's service or a service-connected disability.  See 38 C.F.R. § 3.159(e)(1).  In view of the foregoing, the Board finds that VA has fulfilled its duty to notify and assist the appellant in the claims under consideration.  Adjudication of the claims at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the appellant.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The appellant essentially contends that the Veteran was exposed to Agent Orange during service, which caused his metastatic lung cancer and ultimate death.  She alternatively contends that the Veteran had scouting missions in Republic of Vietnam, and was exposed to Agent Orange during his service in Thailand.  The December 2001 death certificate notes the immediate cause of death as metastatic adenocarcinoma of the lung.  The underlying causes were noted to be asthma, chronic obstructive pulmonary disease (COPD), and non-insulin dependent diabetes mellitus (NIDDM).  

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for the cause of the Veteran's death, the evidence must show that disability incurred in or aggravated by service either caused or contributed substantially or materially to the cause of death.  For a service-connected disability to be the cause of death, it must singly or with some other condition be the immediate or underlying cause or be etiologically related thereto.  For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Service-connected diseases or injuries involving active processes affecting vital organs receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  38 C.F.R. § 3.312(c)(3).  Further, there are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  38 C.F.R. § 3.312(c)(4).

Veterans who served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  See 38 C.F.R. § 3.307(a)(6)(iii).  "Service in the Republic of Vietnam" means actual service in-country in Vietnam from January 9, 1962, to May 7, 1975, and includes service in the waters offshore, or service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  Id.  Notwithstanding the foregoing, regulations provide that service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  Combee v. Brown, 34 F. 3d. 1039 (Fed. Cir. 1994).

If a veteran was exposed to a herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes mellitus, Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  

As the Veteran's underlying cause of death was lung cancer, this qualifies as a presumptive disease listed under 38 C.F.R. § 3.307(d).  Thus, the question before the Board is whether the Veteran's had in-country service within the Republic of Vietnam or whether his lung cancer is causally or etiologically related to his service.  

The Veteran retired from the Air Force in March 1979, without evidence of a lung disability or lung cancer.  The Veteran's personnel records and DD Forms 214 do not show any service in the Republic of Vietnam.  The Veteran was first diagnosed as having lung cancer in 2001.  At the time of his death, the Veteran had no service connected disabilities, and relevant treatment records do not associate the Veteran's lung cancer with the Veteran's service.  

The appellant has testified that she believes the Veteran's in-service awards and decorations evidence his service in the Republic of Vietnam.  The Veteran's Department of Defense Form 214 indicates that he was awarded, inter alia, the National Defense Service Medal (NDSM) and the Republic of Vietnam Campaign Medal (RVCM).  However, the service personnel records show that he was awarded those medals based on his service in Thailand.  Indeed, these medals were awarded to all members of the Armed Forces of the United States serving in Vietnam and contiguous waters or airspace above, as well as to those who served in Thailand, Laos, or Cambodia in direct support of operations in Vietnam.  See Manual of Military Decorations and Awards, 6-1 (Department of Defense Manual 1348.33-M, July 1990).  Therefore, receipt of any one of those medals is not per se verification of service in Vietnam.

Of record are online articles/resources indicating use of herbicides such as Agent Orange in Thailand.  These articles, however, do not show that the Veteran was actually exposed to Agent Orange.  Additionally, inquiry was made to the Defense Personnel Records Information Retrieval System (DPRIS), to determine whether the Veteran's station in Thailand (Korat AFB) was a tactical herbicide spray area or test site.  A negative response was received indicating that herbicides were only sprayed near Pranburi, Thailand.  Also of record, is a report from the National Personnel Records Center (NPRC) indicating that the Veteran did not have any identifiable service in the Republic of Vietnam.  His service in Thailand was confirmed, and service personnel records reflected a notation of 145 days of temporary duty (TDY) in an unidentified location.  

The Board calls attention to a Veterans' Benefits Administration (VBA) Fast Letter 09-20 that provides updated information concerning herbicide use in Thailand during the Vietnam era.  Previous procedures that VBA had been employing for purposes of developing information concerning possible Agent Orange exposure in Thailand have been replaced by a memorandum for the record that was jointly prepared by the Compensation and Pension Service and the Department of Defense.  If a claimed herbicide exposure cannot be resolved based on the information contained in this memorandum, then follow-up inquiries are now being sent to the Army and Joint Services Records Research Center (JSRRC).

This memorandum reports that tactical herbicides, such as Agent Orange, were used at the Pranburi Military Reservation from April to September 1964, but not near any U.S. military installation or Royal Thai Air Force Base.  Other than the 1964 tests on the Pranburi Military Reservation, tactical herbicides were not used or stored in Thailand.  See VBA Fast Letter 09-20 (May 6, 2009).  The Board also notes that this memorandum reflects that some Operation RANCH HAND aircrafts flew insecticide missions in Thailand from August 1963 to September 1963 and in October 1966.  Id.  While the 1966 missions involved the spraying of Malathion insecticide for "control of malaria carrying mosquitoes," these facts were noted as insufficient to establish tactical herbicide exposure for any Veteran based solely on service in Thailand.  Id. 

Upon careful review of the evidence of record, the Board finds that the preponderance of the evidence is against the appellant's claim of entitlement to service connection for the cause of the Veteran's death.  

In regards to presumptive service connection, the Board notes that lung cancer is a presumptive disease under 38 C.F.R. § 3.309(e) for which service connection is awarded if the Veteran had in-country service in the Republic of Vietnam.  The record, however, does not corroborate that the Veteran had service in-country Vietnam.  There is no documentation associated with the claims file to show that the Veteran had actually stepped in-country in the Republic of Vietnam.  Ultimately, there is no credible evidence of record to show that the Veteran spent any time in-country in Vietnam.  

The Board finds that the appellant is competent to report that the Veteran believed he was in Vietnam during the 145 days of TDY during his deployment to Thailand, but finds her statements based upon the Veteran's reports to her not credible.  She is certainly competent to testify to what the Veteran told her about going to Vietnam, but this testimony must be weighed against the other evidence of record.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  The Board is responsible for assessing the credibility of witnesses and, based on its observations of the appellant's testimony and the substance of this testimony, considered with the other evidence of record, the Board finds that the appellant's testimony on this point is not credible.  Caluza v. Brown, 7 Vet. App. at 511.  

His personnel records are devoid of any notation TDY in the Republic of Vietnam.  During the appellant's hearing, she testified that she and the Veteran were married in 1988, and he told her that he went into the Vietnam as a scout.  There are absolutely no military records showing any TDY or other assignment to Vietnam.  
 
There is no evidence of service in Vietnam in the service records, and there are no orders in the appellant's possession showing that the Veteran was ever in the Republic of Vietnam, no medical records reflecting any treatment in Vietnam, nor are there letters sent home that were addressed from the Veteran while in Vietnam.  The Board finds, additionally, that the appellant's statements are outweighed by the other evidence of record.  Namely, the service department did not find that the Veteran had any service in the Republic of Vietnam, nor were there any TDY orders evidencing a stopover in Vietnam.  Further, the Veteran, prior to his death, did not seek any VA compensation for any disabilities or diseases related to exposure to herbicides.  Additionally, the appellant was not married to the Veteran during the alleged service in the Republic of Vietnam, and she testified that the Veteran did not tell her about Vietnam until after they married.  Thus, the records kept by official departments in the course of their duties are more probative than the appellant's competent statements that her husband had service in the Republic of Vietnam.  As such, the Board finds that the probative evidence of record shows that the Veteran did not have service in the Republic of Vietnam.  Absent a finding that the Veteran had service in Vietnam, the appellant is not entitled to service connection for the cause of the Veteran's death on a presumptive basis.  

Service connection for the cause of the Veteran's death due to metastatic lung cancer/lung disease or diabetes mellitus is also denied on a direct basis.  Service treatment records reflect no treatment for a lung condition in service, nor has the appellant contended otherwise.  The Veteran was first treated for lung disability or diabetes in 2001-over 22 years following separation from service.  There is no evidence of record that the Veteran was actually exposed to herbicides such as Agent Orange.  Further, there is no clinical evidence of record reflecting a finding that the Veteran's fatal lung cancer or other causes of death were related to service.  The Board appreciates the arguments made by the Veteran's representative that VA's official website notes that veterans who served in Thailand may have be exposed to herbicides, including Agent Orange.  The Board, however, points to the notation that in order for a veteran "[t]o receive benefits for diseases associated with herbicide exposure,  these Veterans must show on a factual basis that they were exposed to herbicides during their service as shown by evidence of daily work duties, performance evaluation reports, or other credible evidence." (emphasis in original).  See http://www.publichealth.va.gov/exposures/agentorange/thailand.asp.  The Board notes, however, that there is no such evidence that the Veteran was actually exposed to herbicides during his service in Thailand, nor has it been shown by other credible evidence that he was exposed to herbicides while stationed in Thailand.  Finally, the Board finds the record devoid of a competent medical opinion linking the Veteran's metastatic lung cancer or causes of death to a disease, event, or injury in service.   

Thus, absent a competent medical opinion linking the Veteran's metastatic lung cancer to service, service connection for the cause of the Veteran's death must be denied both on a direct and presumptive basis.  



ORDER

Service connection for the cause of the Veteran's death is denied.  


____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


